By
the Court.
The officers authorized by the goverment to sell and convey vacant lands, which had never been appropriated by any grant, have sold and conveyed lands, which have been thus appropriated : to this, their power did not extend, and consequently, all such sales and grants are void. The court will not, on the trial of an ejectment, declare that grants thus circumstanced, *115shall be recalled and cancelled; but they are bound by the positive terms of the act of 1777, cap. 1. sec. 8 and 9, to declare that they transfer no title.
Verdict for the Plaintiffs.